TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00513-CV



                                 William Dale Tyree, Appellant

                                                 v.

             Allstate Property and Casualty Insurance and Royce Lee, Appellees


   FROM THE DISTRICT COURT OF BASTROP COUNTY, 423RD JUDICIAL DISTRICT
   NO. 423-001, HONORABLE CHRISTOPHER DARROW DUGGAN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant William Dale Tyree filed his notice of appeal on September 3, 2009, and

an affidavit of indigency on September 23, 2009. On October 5, 2009, this Court was informed that,

after a hearing, Tyree was found not to be indigent. On October 7, 2009, the district court clerk and

the court reporter notified Tyree that he would have to pay or make arrangements to pay for the

clerk’s record and the reporter’s record. On November 9, 2009, this Court sent Tyree notice

informing him that if he did not pay for the record or submit a status report by November 19, 2009,

his appeal would be dismissed for want of prosecution. A second overdue record notice and request

for status report was sent on December 15, 2009. To date, Tyree has not responded to any notice

from this Court or made arrangements to pay for the record. Accordingly, we dismiss his appeal for

want of prosecution. See Tex. R. App. P. 37.3(b), 42.3(b).
                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Dismissed for Want of Prosecution

Filed: January 29, 2010




                                              2